. . Case 1:18-Cv-05575-TWT Document 1-1 Filed 12/07/18 PageStaoé adm of Furtc;z county
**E-FH..EQM

 

 

 

 

 

- asavoossrz

chRcrA, FquoN couer no Nor errE rN rHrs sPAcE 11!612013 3:29 PM
LeNora ¥»"onzo, C§erk
sTATE couRT oF FuLToN couNTY crer AcrroN FlLE #: C"‘"* D“"S’°“
Civi| Division
TYPE oF sun ArvrouNT or= sun
Habitat for Humanit lnternational, lnc.
y _ [ ]AccouNT PRrNchAL$ 77,519-00
270 Peachfree Stl'eef N.W., Sulfe 1300 [ ] CONTRACT
Atranta, GA 30303 l iNOTE 'NTEREST$tbd
[ ]roRr

Praimirrs Name, Address, ciry, state, zip code [ 1 PERsoNAL rNJuRY ATTY. FEEs $ tbd

[ ]FoRErcNJuocr\/rENT
[ ]TRovER couRr cosT$ tbd

 

VS' [ ]sPEclAL LrEN
Robert Derrick Morrrs [ ]NEW F"_|NG
3080 Saint ROSe PkWy, Unit 1197 [ ]RE-FlL|NG: PREV|OUS CASE NO.

 

 

 

Henderson, NV 89052
Defendant’s Name, Address, City, State, Zip Code

 

SUMMONS

TO THE ABOVE NAl\/|ED-DEFENDANT:

You are hereby required to tile with the C|erk of said court and to serve a copy on the P|aintitl"s Attorney, or on Plaintiff if no Attorney, to-wit;
Name: Brooks A. Suttle
Add,ess: A|ston & Bird, LLP, 1201 W. Peachtree St. NW

(_:jtyl State, Zip Code: Aflanta, GA 30309 Phone No`: 404_881_7551

An answerto this complaint, which is herewith served on you, should be died within thirty (30) days after service, not counting the day of service. lf you fail
to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSE MAY BE MADE &
JURYTR|AL DEMANDED, via electronic filing through E-frle GA or, if desired, at the e-frling public access terminal in the Se|f-He|p Center at 185 Central

Ave., S.W., Ground F|oorl Room TG300, At|anta, GA 30303. . r’ __ g '
_/ y , _ » \~j§z'rg/v{
§§;@;;2@.§ 8 3;23 1353 LeNora Ponzo, Chief Clerk (e|ectronic " ature) _

|f the sum claimed in the suit, or value of the property sued for, is $300.00 or more Principa|, the defendant must admit or deny the paragraphs of
plaintiffs petition by making written Answer. Such paragraphs undenied will be taken as true. |f the plaintiffs petition is sworn to, or if suit is based on an
unconditional contract in writingl then the defendant’s answer must be sworn to.

 

lf the principal sum claimed in the suit, or value of the property sued for, is less than $300.00, and is on a note, unconditional contract, account
sworn to, or the petition sworn to, defense must be made by filing a sworn answer setting up the facts relied on as a defense.

SER VICE INFORMA TION.'
Served, this day of . 20

 

DEPUTY lVlARSHAl_, STATE COURT OF FULTON COUNTV

WR|TE VERD|CT HERE:
We, thejury, ind for

 

This day of . 20 . _ Foreperson

(STAPLE TO FRONT OF COlVlPLAlNT)

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 F’age,<_s,'%£§g_‘z &%m of pugth County
**E*FfLEB**
' 18Ev0053?1
General Civil and Domestic Relations Case Filing Information Form WG;ZMS 339 PM
LeNora Ponzo, C!erk
Civi§ Bivi$ion

ij Superior or E| State Court of FULTON County

 

Foz' Cierk Use Only

 

 

 

 

 

 

 

Date Filed Case Number
MM-DD-YYYY

Plaintiff(s) Defendant(s)

Habitat for Humanity lnternational, lnc. Morris, Robert Derrick

Last First Middle I. Suffix Prefix Last First Middle I. Suffix Frefix
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Last First Middle l. Suffix Prefix Last First Middle I. Suffix Prefix
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Plaintiff's Attorney Br°°ks A- Suttle Bar Number GA 299667 Self-Represented lj

 

Check One Case Type in One Box

 

 

 

 

 

 

 

General Civil Cases Domestic Relations Cases
lj Automobile Tort E| Adoption
|j Civil Appeal lj Dissolution/Divorce/Separate
|j Contract Maintenance
lj Garnishment |j Family Violence Petition
E| General Tort lj Paternity/Legitimation
lj Habeas Corpus |j Support - IV-D
lj Injunction/Mandamus/Other Writ |j Support - Private (non-IV-D)
ij Landlord/Tenant ij Other Domestic Re|ations
lj Medical Malpractice Tort
|:' P"°duct liability T°"t Post-Judqment - Check One Case Type
lj Real Property m contempt
m Restrai"i"g Petiti°" ij Non-payment of child support.
|:| other General Civil medical support, or alimony
E Modification
|j Other/Administrative

 

 

 

lj Check ifthe action is related to another action(s) pending or previously pending in this court involving some or all
of the same parties, subject matter, or factual issues. If so, provide a case number for each.

 

 

 

Case Number Case Number
ij I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.
|j ls an interpreter needed in this case? If 50, provide the |anguage(s) required.
Language(s) Required
ij Do you or your client need any disability accommodations? If so, please describe the accommodation request.

 

 

Version 1.1.18

~ Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page§kg§ é{_l,g,.t of emma County
*’“E»FiLED**

18§¥0053?1

11;612043 3:29 PM

LeNora Ponzo, Cterk

Civi§ Divis§on

IN THE STATE COURT OF FULTON COUNTY

STATE OF GEORGIA
HABITAT FOR HUMANITY ) C.A. No. _
INTERNATIONAL, INC., )
)
Plaintiff, )
) COMPLAINT
v- )
)
ROBERT DERRICK MORRIS, ) JURY TRIAL DEMANDED
)
Defendant. )
COMPLAINT

Plaintiff Habitat for Humanity International, Inc. (“HFHI”) hereby brings this action
against Defendant Robert Derrick Morris (“Morris”), and alleges the following:

THE PARTIES
1 .

HFHI is a corporation organized under the laws of the State of Georgia, with its principal

place of business located at 270 Peachtree Street N.W., Suite 1300, Atlanta, Georgia 30303.
2.

Morris is a former employee of HFHI. From approximately April 2013 until
approximately June 2015, Morris lived in Atlanta, Georgia and was based out of HFHI’s offices
there. Upon information and belief, Morris currently owns real property in Georgia, located at
1995 Dennard Hardy Road, Gordon, Georgia 31031-2615. Upon information and belief, Morris

is currently a resident of the State of Nevada.

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 4 of 44

JURISDICTION AND VENUE
3.
`This Court has subject matter jurisdiction over this controversy pursuant to O.C.G.A.
§ 15-7-4.
4.
This Court has personal jurisdiction over Morris under O.C.G.A. § 9-10-91 based on the
facts and allegations set forth herein.
- 5.
Venue is proper in this Court under O.C.G.A. § 9-10~93 based on the facts and

allegations set forth herein.

FACTUAL ALLEGATIONS
Backeround on HFHI
6.

HFHI is a Christian-based nonprofit, charitable organization dedicated to building and

making improvements to houses for low income families around the world.
7.

HFHI relies largely on charitable contributions for the funding needed to provide suitable
and habitable housing for such families, as well as to complete the day-to-day operational
activities of the organization

8.

To establish a more efficient, cost-effective method for HFHl employees to purchase

goods and services for HFHI-related purposes, HFHI offers a Purchasing Card Program through

_2_

' Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 5 of 44

which its employees may apply for a credit card to use for purchases other than travel-related
expenses As part of the application to receive an HFHI-issued credit card, an employee must
sign a cardholder agreement and agree that he or she will comply with the policies and
procedures set forth in HFHI’s Bank of America Purchasing Card Program guidelines. (See
Exhibit A.)

9.

In particular, the guidelines make clear to the employee that, “[a]lthough the Purchasing
Card is issued in your name, it is the property of HFHI and is only to be used for eligible
business related purchases,” and that the employee should “[n]ever use the card for personal
purchases as this will be strictly enforced.” (Id. at p. 2.) The guidelines contain detailed
instructions and procedures for, as well as restrictions upon, an HFHI employee’s use of an
HFHI-issued credit card. (Id. at pp. 3-9.)

l().

Although the permissibility of specific expenses may vary depending on context, the
overarching rule is that employees of HFHI with corporate credit cards are authorized to use the
credit cards only for bona fide business expenses in connection with their employment at HFHI.
In this regard, the guidelines specifically state that “[i]mproper use of the card may result in
disciplinary action up to and including terrnination.” (Id. at p. 4.)

ll.

HFHI also has a Travel and Business Expense Policy that applies to all HFHI employees

(See Exhibit B.) As noted in the policy agreement, “HFHI funds are made available through the

generous donations of individuals and corporations and the grants of governmental agencies.

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 6 of 44

f

This policy requires all staff members to ensure good stewardship over every dollar spent in
conducting HFHI business.” (Id. at p. l.) As with the Purchasing Card Program, the Travel and
Business Expense Policy contains extensive and detailed provisions regarding the types of
expenses that are or are not permitted, how such expenses should be documented and reported to
HFHI, and how any authorized reimbursement from HFHI should be sought by the employee.
(Id. at pp. 2-10.)

12.

Some HFHI employees also are granted use of HFHI-owned vehicles. Among other
policies and requirements, HFHI’s vehicle use policy makes clear that HFHI vehicles may not be
used for private use at any time.

1 3.

HFHI also provides its employees with a certain number of paid vacation days, which
accrue at a monthly rate based upon years of service. Under HFHI’s personnel policies, if an
employee wishes to take any form of leave, such as vacation leave, sick leave, military leave,
etc., the employee must complete a leave request form documenting his or her supervisor’s
approval of that leave. The approved leave request form must be sent to HFHI before or within

the pay cycle when leave is taken.

l_\_/l_o_rris’ Emplovment with HFHI
14.
Morris is a former employee of HFHI. As an employee of HFHI, Morris agreed to all of
the policies referenced in paragraphs 8-13 above. Morris was originally an employee of HFHI

from 2002 to 2005. He was subsequently rehired by HFHI in or around February 2010.

_4_

. Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 7 of 44

15_

From approximately February 2010 until March 2013, Morris was employed in HFHI’s
Development department, and worked remotely from South Carolina. On or around April 20,
2013, Morris assumed a new role as Director of Construction Technology and Safety (“Director
of CT&S”) for HFHI. In connection with his new role, Morris moved to Atlanta, Georgia, and
his primary workplace was transitioned to HFHI’s home offices there. Morris lived in Georgia
and worked out of HFHI’s Atlanta offices for over two years. On or around June 1, 2015, Morris
transitioned into working for HFHI remotely from an Estero, Florida office location. Morris
continued to work as Director of CT&S until his employment with HFHI was terminated in
August 2017.

16.

As Director of CT&S, Morris traveled frequently to conduct trainings and visit various
affiliates of HFHI nationwide, including affiliates in Georgia. Further, Morris was expected to,
and did, travel regularly to HFHI’s offices in Georgia for meetings and other work-related
purposes

17.

While he was Director of CT&S, Morris regularly used an HFHI-owned vehicle. For
example, from approximately November 2016 through August 2017, Morris was granted
primary custody of a HFHI-owned Nissan pickup truck. Although he Was given primary custody
of the vehicle due to his remote location away from HFHI’s home offices Morris was expected,

and indeed required, to use the vehicle only for HFHl-related purposes. On multiple occasions

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 8 of 44

Morris used this HFHI-owned vehicle to travel to HFHI’s headquarters in Georgia,` and expensed
HFHI for the cost of that travel.
1 8.

While Morris was Director of CT&S, he regularly used his HFHI-issued credit card to
pay for various expenses under HFHI’s Purchasing Card Program. Morris’ charges on his
HFHI-issued credit card were billed to, and paid h"om, HFHI’s offices in Georgia.

1 9.

While he Was Director of CT&S, Morris also regularly submitted expense reports,
pursuant to HFHI’s Travel and Business Expense Policy, for reimbursement of various expenses
that he incurred directly. Morris was reimbursed for such expenses from HFHI’s offices in

Georgia, based on the expense reports he submitted to HFHI’s offices in Georgia.

Morris’ Separation from HFHI
20.

Morris began reporting to a new supervisor on or around July 1, 2017. On or around
August 1, 2017, the new supervisor questioned Morris via email about the business nature of
certain expenses he had incurred on behalf of HFHI. During follow-up conversations Morris
asked the supervisor to “put me out of my misery,” and requested to be laid off from HFHI-a
request that Morris’ supervisor communicated to HFHI management.

21.

Morris’ stated reason for asking to be laid off was due to a purported “lack of faith in my

future opportunities for success at HFHI.” Unaware of the problematic nature of the transactions

that Morris’ supervisor had previously questioned, HFHI management agreed with his request.

_6_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 9 of 44

1

On or around August 8, 2017, Morris Was granted a severance package by HFHI management
totaling $14,960, and his employment with HFHI ended effective August 18, 2017.
22.
Morris’ final employment payments were released in four tranches between August and
October 2017. The payments included compensation for his final time worked, pay for the
“accrued but not used” balance of vacation leave that HFHI had recorded for Morris as of his

final day of employment, and the agreed-upon severance package.

HFHI’s Discoverv of the Extent of Morris’ Wrongful Conduct
23.

Based on the suspicious transactions noted above, subsequent to Morris’ separation from
HFHI, his supervisor began to look more closely at his history of HFHI credit card purchases and
expense reimbursements As a result of that inquiry, a number of specific concerns were
identified to HFHI management, including in relevant part:

(1) Accounts Payable had identified repeated delays in information submission and gaps

in the supporting documents provided by Morris relating to expenses incurred on his

HFHI credit card. HFHI had in fact cancelled Morris’ corporate credit card effective July

201 7;

(2) Some of Morris’ expenses did not appear to have legitimate business purposes For

example, there appeared to be a high frequency of reimbursements for mileage expenses

and credit card charges for gas expenses that had no discernable connection to HFHI-

related business; and

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 10 of 44

(3) There appeared to be improper budget allocation of certain expenses incurred by
Morris For example, certain conferences or CT team events appeared to have been
charged to the HomeBuilder’s Blitz (“HBB”) budget, which conferences and/or events

did not appear to relate to the HBB project.

24.

After the discovery of these and other irregularities HFHI’s Internal Audit Department
(“IAD”) commenced a full investigation into Morris’ credit card expenses and employee expense
reports, completing its work in or around January 2017.

25 .

Through its investigation, the IAD confirmed the inappropriate and fraudulent use of
HFHI resources by Morris More particularly, Morris incurred at least 436 unauthorized
expenses that were inappropriate or personal in nature. Such expenses included approximately
$21,469 in unauthorized HFHI credit card transactions and approximately $4,481 in fraudulent
expense reimbursements for a total of at least $25,950 iii unauthorized and/or haudulent
personal expenses that Morris charged to HFHI (or approximately 39% of his total expense
transactions).

26.

In addition to Morris’ confirmed inappropriate and fraudulent use of HFHI resources
described above, the IAD identified an additional approximately $18,522 in expenses that Morris
charged to HFHI, which did not include adequate documentary support and/or were otherwise
not in compliance with HFHI policy. Upon information and belief, these expenses

reimbursements were inappropriate and fraudulently obtained by Morris

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 11 of 44

27.

In addition, the IAD recalculated the mileage traveled by Morris based on the locations of
gas, meal and lodging expenses incurred during personal trips on which he drove his HFHI-
owned vehicle. Through its analysis the IAD determined that Morris drove at least 9,000 miles
using his HFHI vehicle for trips that were personal in nature. Based on the U.S. Internal
Revenue Service business rate for mileage depreciation, Morris’ personal use of the HFHI
vehicle represents at least an additional $2,285 loss to HFHI.

28.

In addition, the IAD investigation further determined that, between approximately July l,
2014 and August 18, 2017, there were multiple instances in which Morris knowingly failed to
accurately report to HFHI when he had taken paid leave. Morris’ rriisreported leave resulted iri
at least $15,802 in losses to HFHI.

29.

Lastly, pursuant to HFHI policy, only employees in good standing are eligible to be
considered for receipt of a severance package As such, Mr. Morris’ preemptive actions to
voluntarily initiate his own departure from HFHI_after his supervisor questioned his suspicious
expenses and prior to HFHI management’s full discovery of his inappropriate use and/or
embezzlement of HFHI funds_constituted a fraudulent misrepresentation of the reasons for his
departure in order to secure a severance payment Morris knew he was not entitled to. In this
regard, Morris’ knowing and fraudulent misrepresentations caused an additional $14,960 loss to

HFHI in the form of Morris’ severance payments

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 12 of 44

30.

As a result of Morris’ improper, unlawful, unauthorized and fraudulent conduct described

above, HFHI has suffered losses totaling approximately $77,519.00.
31.

After the IAD completed its report, HFHI had difficulty locating or otherwise contacting
Morris to discuss his improper and unlawful conduct. Once HFHI had reviewed the IAD’s
findings HFHI sought to contact Morris to provide HFHI’s evidence of his wrongdoing, and to
attempt to work out a resolution whereby he could pay HFHI back for his improper personal
expenses and personal use of HFHI property. At that time, HFHI believed that Morris was
residing in California. HFHI’s in-house counsel had some limited electronic correspondence
with Morris until he was asked for an updated mailing address At that point, Morris ceased
responding to HFHI’s attempts to communicate with him.

32.

HFHI’s Human Relations department eventually managed to reach Morris on his cell
phone. Morris told the HFHI representative that he was iri fact still living in Florida, at the same
address where he was living when he was terminated from HFHI in August 2017. Morris
indicated that any documents that HFHI wanted to send him should be delivered to that Florida
address

33.

On June 7, 2018, HFHI sent multiple copies of a demand letter to Morris by Federal

Express Certified Mail and First Class Mail. The letter detailed the results of HFHI’s internal

review of Morris’ activities including his numerous improper expense reimbursements misuse

_1()_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 13 of 44

of an HFHI-owned vehicle and multiple unauthorized paid absences The letter demanded
repayment from Morris in the amount of $58,997.00.
34.

Although the IAD report identified approximately $77,519.00 in losses that HFHI
suffered as a result of Morris’ improper and unlawful conduct, the approximately $59,000
demanded in the letter represented the amount that HFHI considered indisputable, and which
HFHI could affirmatively prove based on the evidence in HFHI’s possession at that time. HFHI
enclosed a substantial amount of such evidence in the demand letter sent to Morris HFHI has
good cause to believe that the additional approximately $18,500.00 in losses identified in the
LAD report_which relate to expenses that were not properly documented or supported by Morris
and/or that otherwise appear to violate HFHI policy--can also be attributed to Morris’ knowing
and deliberate misconduct.

35 .

According to the U.S. Postal Service (“USPS”), USPS made at least two attempts to
deliver the demand letter to Morris via Certified Mail at the Florida address he had provided to
HFHI. Tracking records indicate that USPS was unable to deliver the letter to an authorized
recipient (r`.e., Morris), and it was returned to HFHI. The copy of the demand letter sent via
Federal Express, however, Was delivered to the doorstep of the Florida residence at the address
Morris provided to HFHI. Presumably, the copy sent via U.S. First Class mail was also
delivered to the address HFHI has received no response to the demand letter to date, nor any

other attempt by Morris to contact HFHI to discuss a resolution of HFHI’s claims therein.

_]]_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 14 of 44

`36.

Upon information and belief, Morris received and/or otherwise became aware of the

demand letter and the demand set forth therein.
37.

Upon information and belief, Morris has deliberately avoided, and is deliberately
avoiding, contact with HFHI in order to avoid responsibility for his unlawful and improper
conduct while employed by HFHI.

COUNT I - BREACH OF FIDUCIARY DUTY
38.

HFHI restates and incorporates by reference Paragraphs l through 37 as if fully set forth
herein.

39.

As the Director of CT&S for HFHI, Morris occupied a position of trust within HFHI and,
accordingly, owed a fiduciary duty of utmost diligence and loyalty and absolute good faith to
HFHI.

40.

Through his actions and conduct described above, Morris abused his position of trust and

breached his fiduciary duty to HFHI.
41.
As a direct and proximate result of Morris’ breach, HFHI has been damaged in an amount

including at least the approximately $77,519.00 in damages described above.

_]2_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 15 of 44

l\

42.

HFHI has suffered further damages as a result of Morris’ breach, including without
limitation the costs iii time, resources travel and other expenses incurred in investigating his
misconduct and preparing the IAD report.

43.
Morris’ breach of fiduciary duty constitutes willful, wanton and/or malicious conduct in

reckless disregard of the rights of HFHI.

44.
Accordingly, in addition to actual damages caused by Morris’ breach of fiduciary duty,
HFHI is entitled to ari award of punitive damages against Morris in such an amount determined

by the enlightened conscience of a jury.
COUNT II - FRAUD AND CONCEALMENT
45.

HFHI restates and incorporates by reference paragraphs l through 44 above as if fully set

forth herein.
46.
Morris knowingly concealed his inappropriate and unauthorized use of HFHI funds
and/or assets with the specific intent to deceive and defraud HFHI, and made false

misrepresentations of fact to HFHI regarding same.

47.
Morris’ also made false representations of fact to HFHI regarding the reasons for his

desire to separate from employment with HFHI.

_13_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 16 of 44

d

48.

Morris intended for HFHI to rely on the above-referenced false representations to HFHI,
in order to delay and further conceal his unauthorized use of HFHI funds and/or assets and also
in order to secure a severance payment from HFHI on false pretenses

49.
HFHI relied on Morris’ false representations in regard to the above.
50.

As a direct and proximate result of Morris’ fraud and concealment, HFHI has been
damaged in an amount to be proven at trial, but including at least the approximately $77,519.00
in damages described above.

5 l .

HFHI has suffered further damages as a result of Morris’ breach, including without
limitation the costs in time, resources travel and other expenses incurred in investigating his
misconduct and preparing the IAD report.

52.

Morris’ fraud constitutes willful, wanton, and malicious conduct in reckless disregard of
the rights of HFHI.

53.

Accordingly, in addition to actual damages caused by Morris’ breach of fiduciary duty,
HFHI is entitled to an award of punitive damages against Morris in such an amount determined

by the enlightened conscience of a jury.

_14_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 17 of 44

COUNT III - UN.IUST ENRICHMENT
54.

HFHI restates and incorporates by reference paragraphs 1 through 53 above as if fully set
forth herein.

55.

HFHI conferred numerous benefits upon Morris Such benefits include, without
limitation: (l) HFHI entrusting Morris with an HFHI-owned vehicle for Work-related use, and
paying Morris’ expenses relating to use of that vehicle; (2) HFHI entrusting Morris with use of
an HFHI credit card for business-related expenses and paying the credit card bills for the
expenses incurred by Morris on his HFHI credit card; (3) HFHI reimbursing Morris for
additional expenses that he incurred and claimed were authorized and work-related; (4) HFHI
providing Morris paid vacation leave under HFHI’s paid leave policy; and (5) HFHI paying
Morris a severance payment upon the termination of his employment with HFHI.

56.

Morris was unjustly enriched by his improper conduct described herein. Such unjust
enrichment includes without limitation: (l) Morris’ personal use of HFHI’s vehicle for non-
work-related purposes and subsequent concealment of such use from HFHI; (2) HFHI’s
unwitting payment of personal expenses that Morris charged to his HFHI-issued credit card,
while knowing that such personal and/or non-work-related charges were improper and
unauthorized; (3) HFHI’s reimbursement of Morris’ unauthorized personal expenses which
reimbursement he sought through deliberate and fraudulent deception, and in full awareness of

the fact that the subject expenses were improper; (4) Morris’ deliberate failure to accurately

_]5_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 18 of 44

report days he was on _vacation leave, such that he received regular payment for those days as if
he had been working, and they were not deducted from his paid leave allowance under HFHI’s
vacation policy; (5) Morris’ negotiation and acceptance of the severance payment h'om HFHI
under false pretenses
57.
For the reasons set forth herein, equity requires Morris to compensate HFHI for the

above-described benefits that he unjustly received, in an amount not less than $77,519.00.

COUNT IV - MONEY HAD AND RECEIVED
58.
HFHI restates and incorporates by reference paragraphs l through 57 above as if fully set
forth herein.
59.
Morris has received money from HFHI that iri equity and good conscience Morris should
not be permitted to keep.
60.
HFHI has made a demand for repayment of those funds
61.
Morris has refused HFHI’s demand, upon information and belief, by ignoring HFHI’s
demand letter and deliberately avoiding any and all communication with HFHI.
62.
Accordingly, HFHI is entitled to judgment against Morris in an amount not less than

$77,519.00.

_16_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 19 of 44

COUl\_JT V - EXPENSES OF LITIGATION UNDER O.C.G.A. § 13-6-11
63.

HFHI restates and incorporates by reference Paragraphs l through 62 as if fully set forth
herein.

64.

HFHI made good-faith attempts to contact Morris and resolve the issues described herein
prior to the filing of this Complaint.

65.

Morris cut off communications with HFHI when he was asked by HFHI’s in-house
counsel to provide a mailing address where HFHI could send him written correspondence
When an HR representative from HFHI subsequently managed to reach Morris by phone, Morris
told the HFHI representative that he was still living in Florida, and indicated that any documents
that HFHI wanted to send him should be delivered to his address iri Florida on file with HFHI.

66.

HFHI sent multiple copies of the demand letter to Morris’ Florida address by Federal
Express, Certified Mail and First Class Mail. Upon information and belief, Morris received
and/or otherwise gained knowledge of the demand letter and the content thereof, and has since
avoided any communication with l-[FHI and refused to respond to HFHI’s demand. Upon
information and belief, Morris is deliberately avoiding contact With HFHI in order to avoid

responsibility for his unlawful and improper conduct while employed by HFHI.

_17_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 20 of 44

67.

By his actions and conduct described above, Morris has acted in bad faith.
68.

Morris’ bad faith has forced HFHI to resort to litigation.
69.

HFHI has incurred unnecessary trouble and expense due to Morris’s wrongful, fraudulent
and bad faith actions as described herein.

70.

Accordingly, HFHI is entitled to recover from Morris the expenses of litigation relating
to the claims asserted herein, including, but not limited to, reasonable attorneys’ fees and costs
pursuant to O.C.G.A. § 13-6-11.

QEM_A_ND_FOR JURY TRIAL
7 1 .

HFHI demands a trial by jury for all issues so triable.

PRAYER F()R RELIEF
Wherefore, HFHI respectfully requests the following relief:
( l) Actual damages of $77,519.00, plus interest;
(2) Costs incurred by HFHI in investigating Morris’ misconduct and preparing the
IAD report, in an amount to be determined at trial;
(3) Punitive damages in an amount to be determined by the enlightened conscience of
a jury;

(4) Reasonable attorneys’ fees and costs incurred in this litigation; and

_18_

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 21 of 44

(5) Such other relief this court deems just and proper.

Respectfully submitted this 6th day of November, 2018.

_19_

ALSTON & BIRD LLP

/s/ Brooks A. Suttle

Brooks A. Suttle

Georgia Bar No. 299667
brookssuttle@alston.com
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
(404) 881-7000 (telephone)
(404) 881-7777 (facsimile)

 

Counsel for Plainti]j"

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 22 of 44
State Court of Fuiton County

**EZ-Fli,,i£§.“>**
tSEVOO§?>?t
1116!20'¥8 3:29 PN!
LeNora Ponzo, Cierk
Civil Division

EXHIBIT A

Alston & Bird LLP

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 23 of 44

9.30.2010

HABITAT FOR HUMANITY INTERNATIONAL

Bank of America
Purchasing Card Program

 

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 24 of 44

General information

The HFHI Purchasing Card Program uses a business-to-business credit card for business
purchases other than travel-related expenses This card can be used wherever Visa is

accepted.

The purpose of this Program is to establish a more efficient, cost-effective method of
purchasing and paying for goods and services This program is designed to replace a
variety of processes including petty cash, check requests local check Writing, use of
personal funds, and purchase orders

Application for this card has no impact on your personal credit. No credit check is
performed and ali personal information is strictly for security purposes

Piease contact the Manager, Purchasing &Travei for a cardholder agreement form.

You and your manager wiii need to request a cardholder agreement confirming you will
comply With the card program policies Forward the signed cardholder agreement to
Manager, Purchasing & Corporate Travel. Your approved application Wili be processed
and sent to the Manager, Purchasing & Corporate Travei within a Week and then
forwarded to the requester.

When you receive your Purchasing Card, an emaii will be sent to you with the activation
code. You will need to activate your account by calling 1-888-571-1000 provided by the
bank. Make sure you sign the back of the Card and always keep it in a secure place!
Although the Purchasing Card is issued in your name, it is the property of HFHI and is
only to be used for eligible business related purchases as defined in this document and
the Purchasing Card policy. Never use the card for personal purchases as this will
be strictly enforced.

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 25 of 44

a. Using the Purchasing Card

The HFHI Purchasing Card may be used for both in-store purchases as weil as maii,
phone, oniine, or fax orders If you purchase via phone, mail, fax or internet, ask the
vendor to include the receipt with the goods when the product is shipped to you.

Example of Acceptab|e Purchases

The following are examples of acceptable transaction types and may not apply to every
Cardhoider, depending on the criteria established by his or her location or specific

department.

Off~site meetings at hotels

Convention and conference registrations

Subscriptions, dues, seminars, books, video tapes

Speciai occasions (e.g. catering'and flowers - see below for exciusions)
General supplies and miscellaneous maintenance requirements

Office supplies (subject to location-specific guidelines)

Computer related supplies

Eiectronic database services

Printing/graphics

Example of Unacceptable Purchases
The following examples of unacceptable types of transactions apply to all cardholders.
Exceptions to this must be approved by the Manager, Purchasing & Travel

o Any transaction exceeding your approved transaction amount
o Any merchant, product, or service normally considered to be inappropriate use of
company funds

Personal items

Business entertainment unless pre-approved
Consuitants/professionai fees

Cash advances

Travei expenses

Airfare

Hotei

Car Rentai

Other types of transactions may be deemed as unacceptable under the criteria
established by any specific department or |ocation.

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 26 of 44

b. Using the Purchasing Card

1. Identify need
2. Determine whether purchase meets eligibility requirements

3. Select vendor or Contact Manager, Purchasing & Corporate Travei for a list of
preferred suppliers

4. Is vendor Visa-capable? If yes,

- Go to store and make purchase
o Place order via phone or online
o Piace order via fax

5. Obtain a receipt

O\

. Write purpose/event on receipt

Cardhoiders must retain all receipts and record the purpose event/for each.

c. Program Restrictions
For security and control, each Purchasing card is assigned the following iimits:

- Individuai transaction cycle limit (doiiars per billing period)
» Singie transaction purchase limit

These limits are set by your manager and if you find that the limit is too low to
accommodate your monthly requirements please contact your manager to re-evaluate
your limit. If your manager agrees that it would be appropriate to raise the limit on your
Card, the manager should address the need with the Manager, Purchasing & Corporate
Travei

In addition, no transaction may exceed your approved card transaction limit. If you have
an unusuai, one-time transaction, which will exceed the iimit, notify your manager, who
Wili address the need with the Manager, Purchasing & Corporate Travei

You are the only person entitled to use your card.
Fina|ly, remember you are committing company funds each time you use the

Purchasing Card. Improper use of the card may result in disciplinary action up
to and including termination.

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 27 of 44

d. Reconciliation and Responsibilities - Cardhoiders and Managers
Responsibilities

The HFHI Purchasing Card Program carries corporate, not individuai, liability. Invoices
will be paid by the Accounts Payable Department.

Each employee is responsible for forwarding their statement together with the approved
individual itemized receipt to their Manager for approval. Once this is done your
approved statement and receipts go to the accounts payable department by the 10th
business clay of the month following the month the charges were incurred.

Statements not received by the 10th business day of each month bv the
Accounts Payable department will be considered out of compliance with thi§_

policy and the card suspended until the documentation is received.

 

Statements are mailed to the employee at the first of each month for the prior month's
activity. However, due to mail time it is suggested that the employee obtain a
statement via the website beiow.

To obtain a statement on line please visit: pay_n_ient2.Works.com

You are required to retain a// receipts (both charge slips and itemized receipts) for goods
and services purchased. If you purchase via phone or mail, ask the vendor to include the
receipt with the goods when the product is shipped to you. This receipt is the only
original documentation specifying Whether tax has been paid against the purchase. The
following information should be included on the receipt: Vendor name, item description,
quantity purchased, sales tax paid, and total price. In addition, write the purpose/event
associated With the purchase on the receipt

Code each transaction with GL account, department, project code and event
code no later than the 10th business day of each month by clicking on the

following link p_a\ ment2.Work.s.com.

Review the billed transactions to ensure that they are valid, and apply proper general
ledger account and cost center coding to each transaction. If ali of the transactions are
valid, sign and forward the statement and all receipts to your manager for approval.

To make this process more convenient for HFHI cardholders you may scan your
statement with receipts and forward to your supervisor via emai| for approval
and they can send it to Accounts Payable

If a charge is not acceptable or in violation of the policy for eligible purchases the
Cardhoider Manager should circle the purchase, make a note explaining why the
purchase is unacceptable, and forward the statement to the Manager, Purchasing &
Corporate Travel. The Cardhoider Manager must also determine whether the policy
violation can be resolved with the Cardhoider. If the issue cannot be settled between the

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 28 of 44

x

Cardhoider and the Cardhoider Manager, the Manager must revoke the card and contact
the Manager, Purchasing & Corporate Travei who will suspend the Cardhoider's
privileges pending outcome of an investigation.

Monthly Reconciliation for Cardhoider

1. Receive copy of monthly statement.

2. Review statement
» Correct amount billed
o No unauthorized charges
- Code each transaction with GL account, department, project code and
event code no later than the 10th business clay of each month by clicking
on the following link paymentZ.works.corn.

3. Is statement okay?
If yes..
o Forward signed statement and receipts to manager

If no...
~ Highlight unacceptable charges on statement and note Why

o Follow dispute process
o Forward signed statement and receipts to manager

Statement should be forwarded to Accounts Payable by the 10”' business day.

e. Dispute Reso|ution

There may be occasions When you find items on your statement that do not correlate
with your retained receipts You may not have made the transaction, the amount of the
transaction may be incorrect, or you may have a quality or service issue with the item(s)
purchased.

Your first recourse is to contact the merchant involved to try to resolve the error. If the
merchant agrees that an error has been made, the merchant will credit your account.
Highlight the transaction in question on the monthly statement as a reminder that the
item is still pending resolution.

If the merchant does not agree that an error has been made, you are required to submit
the information in writing on the Statement of Questioned Items Form so that Vendor
Name can research the disputed item. You may fax the completed form to Vendor at
800-253-5846. A copy of the form should also be sent to the Manager, Purchasing &
Corporate Travel. Be sure to attach a copy to your statement. The amount of the next
invoice will be reduced by the amount of the disputed item until the dispute is resolved.

Any charge you wish to dispute must be identified in writing within 60 days of the
statement date. Disputes will then be resolved by Bank of America within 90 days

You are responsible for the transactions identified on your statement. If an audit is
conducted on your account by Internal Audit, you must be able to produce receipts
and/or proof that the transaction occurred. If an error is discovered, you are responsible
to show that the error or dispute resolution process has been invoked.

6

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 29 of 44

Determine Type of Dispute

___ _ __ Ww __ _..~._ __

 

If Dispute Type Is: Then:

 

Vendor Dispute 1. Cardhoider contacts vendor
2. Dispute resolved.
If no,

o Highlight item on the statement

o Fax or mail the Statement of Questionab/e Item Form
to Bank of America.

~ Attach a copy of Form of Statement

If yes,
~ Highlight item on the statement and note that a
credit is going to be issued

 

Charges Vio|ate Policy Can dispute be resolved between cardholder and manager?
o If no, revoke card and contact Manager, Purchasing
& Corporate Travel. The Manager, Purchasing and
Corporate Travel has right to revoke the card at anytime
for improper use.
v If yes, determine resolution and note on statement

f. Closing Accounts

l. Lost or Stolen Cards

The HFHI Purchasing Card is company property and should be secured just as you would
secure your personal credit cards If your Card is lost or has been stolen, notify Bank of
America. Lost and Stolen Cards Hotiine at 1-888-449-2273 (24 hours a day) and the Manager,
Purchasing & Corporate Travei immediately. Written confirmation of cancellation must then be
accomplished by mail or fax.

Upon receipt of your cali, further use of the Card will be biocked. Prompt action in these
circumstances will reduce HFHI liability for unauthorized charges

2. Change in Cardhoider Job Assignment

Upon job reassignment of a Cardhoider, it is the Cardhoider Manager’s responsibility to
obtain the Purchasing Card(s) and ali receipts for purchases that have not been billed. The
Cardhoider Manager Wili cut the card in half and notify the Manager, Purchasing &
Corporate Travel.

The final bill will be reviewed by the Cardhoider Manager. The manager is required to attach
receipts to the statement. The final approved statement should be forwarded to the
Accounts Payable for processing

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 30 of 44

3. Change in Cardhoider Job Status

Upon termination (either voluntary or involuntary), the Cardhoider Manager should obtain
the Purchasing Card(s) and all receipts for purchases that have not been billed. The
Cardhoider Manager will cut the card in half and send it to the Manager, Purchasing &
Corporate Travel.

It is critical to cancel a card immediately upon an employee leaving the company
or preferab|y, when the employee informs the company that he/she will be
terminating employment.

g. Taxes
Saies and Use Tax rules vary between states and local jurisdictions but the following are
general guidelines to use in order to determine whether tax should be paid on a purchase.

Taxable Items

The general rule is that sales tax will apply to the purchase of tangible personal business
property. Tangibie personal business property is defined as something that can be weighed,
felt, seen and touched (i.e. a pencil but not duplicating services). The taxability of freight,
delivery, handling, and installation charges varies by state; therefore, the purchaser should
always request that these charges be separately stated on the invoice. Off~the-shelf
software packages are taxable. If sales tax was not paid for a transaction, you must write
on the receipt or invoice the sales tax percentage for your local jurisdiction.

Non-Taxable Items

Pure service charges are not taxable in most states If the service is performed in
conjunction with maintenance or repair, the labor portion should be separately stated on
the invoice. In addition, items purchased for the purpose of resale (to a dealer for instance)
are non-taxabie. For this type of purchase, the purchaser should provide the vendor with a

resale certificate.

h. Summary Responsibi|ities

l. Manager Responsibi|ities
a. Identify cardholders. Determine the necessity and purpose of each card.

b Determine account distribution and credit limits and other card usage criteria.
c. Ensure that cards issued under their authority are properly utilized.
d

Review monthly cardholder statement for appropriateness of charges and sign
the statement to indicate approvai. Forward the approved statement along with
all associated receipts to the Account Payable Department for processing.

e. Gather any cards needing to be canceled for any reason (i.e. cardholder
transferring to another area where purchasing supplies or services will not be the
cardholder's responsibility or upon termination). Cut the card in half and forward

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 31 of 44

to the Manager, Purchasing & Corporate Travel.

2. Cardhoiders Responsibilities

a. Complete a Cardhoider Agreement in order to obtain a card, obtain Manager’s
approval and forward Agreement to the Manager, Purchasing & Corporate Travel.

b. Use the Card only for purchases of items in accordance with company policies set
forth in this manual, the Cardhoider Agreement and any card usage criteria and
restrictions communicated by your manager.

Maintain Card security to prevent unauthorized charges against the account.

d. Obtain a receipt at the point of purchase and verify it for accuracy. Receipts must
contain the following information:

i. Vendor name
ii. Item description
iii. Quantity purchased
iv. Total price
v. Sales tax paid

Retain receipts and Visa charge slips

f°

f. Record the purpose/event associated with the purchase on the receipt.

g. Code each transaction with GL code, department, project code and event code no
later than the 10"‘ of each month by clicking on the following link
pay ment2 .works.com .

h. Review the monthly statement for validity of transactions If there is a dispute,
contact the vendor to try to resolve the dispute.

i. Scan your statement with receipts and forward to your supervisor via email for
approval and they will forward to Accounts Payabie.

j. Notify the Manager, Purchasing & Corporate Travei of name, telephone, or

address changes via email at purchasing@habitat.org.

k. Return Card and all receipts for unbilled transactions to Cardhoider Manager in
the event of a change of assignment, department, location or termination of
employment.

if you have any questions please contact the Manager, Purchasing &
Corporate Travei at purchasinq@habitat.orq or 404-733-3082

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 32 of 44
State Court of Fuiton County

**E-PILED*‘"
tSEVGGS371
11/612{}'¥8 3:29 Pivi
LeNora Ponze, Cier§<
Civil D¥v§sion

EXHIBIT B

Alston & Bird LLP

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 33 of 44

¢

 

 

 

 

 

 

 

 

Policy Fami|y
TRAVEL
Habltat Policy Name
for littmanin HFl:l| Travei & Business Expense
` Policy
issuing Department n egg&‘|;:: By
Finance
' Release Date
Eff D _
_Ap§|c1t g;magte April 16 2012 _ _
Scope

This policy applies to all HFHi Corporate and Area Offices

 

1.

Purpose

This travel and business expense policy provides Habitat employees traveling on
Habitat business with cost effective guidelines to purchase and process travel, in
order to control Habitat for Humanity lnternationai’s (HFHi) overall travel expenses
while maintaining traveler safety and productivity it also specifies the types of
Business expenses that are reimbursable (SECTION B}

The Policy:

a. Defines HFH|'s global policy and procedures for travel and business
expenses in a single docu ment;

b. Out|ines the types of expenditure that are and are not reimbursable by HFHl;

c. Furnishes guidelines to those who authorize, incur, and approve travel and
business reimbursable expenses

d. Furnishes guidelines and definitions to assist in fulfilling the substantiation
and documentation requirements of HFHi and relevant governmental
agencies

e. Estab|ishes a policy so travel data is easily obtainable to aid in negotiations
with preferred suppliers and reduce travel expenses

f. Empowers managers with the authority to manage the travel and business
expenses of their staff members

Background
HFHi personnel should always be mindful that HFHi funds are made available

through the generous donations of individuals and corporations and the grants of
governmental agencies This policy requires all staff members to ensure good
Stewardship over every dollar spent in conducting HFHI business

3. Related Reference(s)

HFHi Deiegation of Authority Policy

Deita Skyi\/liies - l\/lyHabitat

Travei and Business Advances Policy- l\/lyHabitat
HFHi Emp|oyee Handbook

Globai Assignee Handbook

HFHi Personal Device Policy

Personal Ce|l Phone A|lowance Policy

seepage

Page 1 of 12

 

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 34 of 44

4. Definitions/Terminology Clarification

a. HFHl Approving l\/lanagers - the Manager responsible for reviewing a
particular expense and approving it for payment The Approving l\/lanager is
responsible for thoroughly reviewing all expense reports for correctness
completeness proper coding and compliance with policy. The Approving
l\/lanager is also responsible for ensuring any exceptions to the policy are
documented completely and clearly enough to be understood by the HFH|
Corporate Contro|ler for purposes of obtaining approval.

b. US Based Emp|oyee - HFHI employee whose work duty station is within the
United States

c. Global Assignee - HFH| employee working outside of his/her home country
on a global assignment

d. Local Staff - an HFH employee hired in the local area and who did not require
relocation to assume job duties

5. Policy
SECT|ON A - TRAVEL EXPENSES

This entire section applies to US Based employees For Area Office (AO)

employees both Global Assignees and Local Staff, the section applies unless;

(i) This policy itself has noted an exception For instance where a provision like
reimbursable tipping for meals cites differences for U.S. vs |nternational.

(ii) Where local laws or requirements state differently; for instance, in Slovakia
where the law requires local staff to receive per Diem.

a. Booking Travei

For US-based employees all air, rall, hotel, and car rental reservations must
be made through the designated travel agency unless HFH| is not paying for
the expense. A travel profile must be created and kept current with the
designated agency prior to making a reservation For Area Office employees
only air travel must be made through a designated travel agency. The AO
may establish procedures for other travel expenses to ensure safe and
economical travel.

(1) Specified Carriers and Routing: Carrier selection shall be based on
oost. HFHl’s policy requires the travel agency to determine the best
routing, flight, and carrier with the lowest logical fare within a certain
time window. The staff member is required to accept the most direct
and economical means of travel. For flights with segments of greater
than 7 hours staff members may select carriers that will provide them
additional services and HFH| will cover up to 3100 of the additional
costs (See sec 5a (5) below for Upgrade using Skyl\/liles)

Page 2 of 12

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 35 of 44

(2) Advance Reservations: Advance reservations and ticket purchase
usually result in lower fares Air travel arrangements should be made
far enough in advance (at least 2 weeks 4 weeks recommended) to
take advantage of discounted airline fares

(3) Changes/Emergencies/After Hours/Weekend Bookings: All
itinerary changes (en route or otherwise), emergency travel situations
or after-hours bookings should be handled by calling the designated
travel agency. Prior to making any changes the cost to HFHl must be
considered

(4) Payment Method: HFHl employees are expected to pay for all travel
expenses and seek reimbursement through the Emp|oyee Expense
Reimbursement System. ln order to ensure employees are not
significantly inconvenienced, air travel can be reimbursed before the
trip is taken and travel advances are available (must submit itinerary -
see section 5d below).

(5) Delta Sky Miles for U.S. employees’ use: Through the generosity of
Delta and its Skyl\/|iles members Skyl\/liles are donated to a Skywish
Charities account for HFHl. Please reference l\/ly.Habitat’s section on
Travei/Delta Skyl\/liles to determine whether the program is active and
other specifics Emp|oyees booking flights using HFHl Skyl\/liles are, in
certain cases eligible for a Skyl\/liles upgrade to Business Class.
Requirements are as follows:

(a) Emp|oyees who travel twice or more in a 60 - day period and
three or more segments that are a minimum of 12 hours flying
time (in the air, not a layover time). lf a trip has a break for one
day or more, it is considered two trips not one. The upgrade
must use less than 250,000 incremental miles over coach class

(b) The first (round-trip) flight would be coach; subsequent 12+ hour
flight(s) within 60 days would be eligible for a business class
upgrade.

(6) Delta Sky Mi|es for non U.S. employee’s use: Separate Skywish
Charity accounts are also in place for use by LAC and El\/lEA travelers
For details on program availability and booking details contact the
international Finance Director for that AO.

b. Travel Arrangements

(1) Emp|oyees are responsible for accepting the lowest Cost practical
travel offered by the designated agency. lf the lowest cost is not
practical, for instance due to length of travel or number of layovers, the
reason for the exception must be noted and approved by the
Approving l\/lanager.

(2) HFHl will pay for staff members to travel by rail in the class that has
the lowest cost and is safe and to fly economy class only. (Exceptions
see item 5 sec a (1) Specified Carrier routing and sec a (5) Delta Sky
l\/liles)

Page 3 of 12

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 36 of 44

(3) Staff members will be responsible for all incremental expenses
incurred because of personal and/or companion travel arrangements

(4) ln order to be reimbursed for air fare, staff members must submit their
itinerary which clearly states all details including but not limited to the
travelers dates of travel, and proof of payment. Reimbursement can
be processed prior to date of travel if the designated agency was used.

(5) Credit card foreign transaction fees ATl\/l fees and other business
costs in association with foreign exchange while traveling
internationally are reimbursable.

c. Travel for non-employees

Travel for non-employees should not be paid for by HFHl unless required by
contract. |f a unique situation requires payment of travel for a non~employee
this must be adequately documented and approved by the individual with the
appropriate authority and the expenses adequately supported before
payment. One of the following options should be followed.

(1) lf employee charges to their travel card, submit expenses through the
expense reimbursement system.

(2) lf non-employee pays for their travel, submit a check request for
reimbursement through Accounts Payable.

(3) lf HFHl is not responsible for the expenses submit a copy of all
receipts which were paid by HFHl to Accounts Receivable for billing to
the responsible party.

`

d. Travel Advances

Staff members may obtain a travel advance from Accounts Payable by
submitting a properly approved travel advance request at least five business
days prior to the date needed. The dates of the staff member’s travel, the
destination, and business purpose for the trip must be noted on the travel
advance request. Travel Advances must be reconciled within 10 business
days of returning from a trip.

e. Lodging
(1) HFHl staff members should stay at the most economical, safe and
clean lodging available. For travel within HFH NOs, this information
can be obtained by consulting with the NOs. Each AO may compile
this data per country for use by staff whenever they travel to these
specific locations
(2) Staff members are not required to share a room.

(3) HFHl will only reimburse for a standard room.

Page 4 of 12

Case 1:18-cv-05575-TWT Document 1-1 Filed 12/07/18 Page 37 of 44

l

(4) All lodging charges are the responsibility of each individual staff
member and should be settled upon departure. Cancellation of
reservations must be communicated to the hotel via the designated
travel agency or through the established AO procedure prior to the
cancellation deadline and the cancellation number recorded to avoid
“no show” charges

(5) Staff members are not to make non-refundable lodging reservations in
order to avoid cancellation costs This does not apply when
purchasing airfares

(6) Laundry and dry cleaning expenses are reimbursable for trips
exceeding five (5) days or for trips that are unexpectedly extended
Laundry and dry cleaning expenses will only be reimbursed for clothing
required to complete the trip.

(7) Hotel internet charges for HFHl purposes are a reimbursable expense.
f. Car Rentai & HFHl Fleet

(1) Staff members may rent a car for business-related transportation at
their destination when it is less expensive or safer than other
transportation modes such as airport shuttles or taxis.

(2) Staff members must make all rental car reservations and changes
through the designated travel agency or through the established AO
procedure.

(3) HFHI’s vehicle fleet insurance coverage provides insurance coverage
for staff members renting a vehicle; therefore, insurance coverage
through the rental car company should be declined within the US.
When traveling outside of the US, insurance should be purchased
when renting a car.

(4) A staff member traveling alone or with one additional staff member
should reserve a compact size or smaller rental car. A
mid/intermediate size car is reimbursable when three or more staff
members are traveling together. Special situations (e.g., transporting
large numbers of people or equipment) may necessitate renting larger
vehicles and should be explained in the reimbursement submission.

(5) ln the event of a rental car accident, immediately advise the rental
company, file an accident report with the local police department and
contact HFH|’s Legal Department and supervisor (or any level of
management in the reporting line) as soon as possible.

(6) HFHl will reimburse for normal expenses incurred while operating a
rental vehicle, e.g., gas highway tolls and parking lot fees

Page 5 of 12

Case 1:18-cv-O5575-TWT Document 1-1 Filed 12/07/18 Page 38 of 44

(7)

(8)

ln order to receive reimbursement for car rentals staff members are
required to submit the auto rental agreement or the transaction record
received upon vehicle return and proof of payment.

Fleet Cars: HFHl maintains a fleet of automobiles for business use.
The use of fleet vehicles is determined by the policy at each location
An HR form must be completed for use of fieet vehicles

g. Use of Personal Automobi|e

(1)

(2)

(6)

Staff members may only use their personal automobiles for business
travel if they have a current Driver Authorization Request Form
(avai|able on l\/lyHabitat under Facilities) on file with HFt.

ln the US, the per-mile reimbursement rate is based on IRS guidance
and will be applied by the expense reimbursement system. For Area
Office employees the reimbursement rate will be determined in
accordance with local laws and guidelines The distance between
home and work place cannot be included in the computation of
mileage to be reimbursed. l\/lileage should be the shorter of the
distance from the HFHl office to your destination or your home to the
destination.

Staff in remote offices will be reimbursed for mileage if it is greater
than 35 miles/56 kilometers each way, for any trips to their nearest
HFHl office.

The per-mile reimbursement rate covers all operating expenses
including fuel, oil, maintenance, insurance and wear when using a
personal vehicle. These expenses are not reimbursable when
mileage is claimed.

HFHl will reimburse staff members for other normal expenses incurred
while operating a vehicle, e.g., highway tolls and parking lot fees

Staff members must consider if it is more economical to rent a car for
trips involving a large number of miles

h. Mea| Expenses

(1)

(2)

HFHl does not recommend the use of per diem allowances unless
expressly required by the local laws where the AO is located.

HFHl’s standard daily meal expense reimbursement is $30 and may
include meals groceries and bottled water. There is no requirement
regarding the amount required for individual meals The Approving
l\/lanager can approve amounts appropriate for the trip destination and
circumstances of up to $45. Explanation of any non-standard
reimbursement amounts must be included in the trip documentation.

Page 6 of 12

Case 1:18-cv-O5575-TWT Document 1-1 Filed 12/07/18 Page 39 of 44

(3) Total meal expenses for the duration of the trip should not exceed the
sum of the standard daily meal reimbursement amounts for each day

of the trip.

(4) l\/leal expenses for day trips without an overnight stay and greater
than10 hours are reimbursable.

(5) Tips are reimbursable and should reflect local tipping practices in the
US, the standard tip amount is 15% with a maximum of 20% that is
acceptable. For all other countries the standard tip is 5-10% and a
maximum of 15% can be accepted

i. Te|ephone Usage

(1) Expenses for business phone calls and internet access while traveling
are reimbursable.

(2) Staff members are permitted reimbursement for one personal phone
call per day while traveling. The cost of the call must be documented
The duration of the personal call should not be excessive.

(3) Te|ephone calls from hotel rooms can be subject to expensive
surcharges and therefore, should be avoided lt is the staff member’s
responsibility to identify and use the most cost effective means of
communicating from their location

j. Expense Reporting Requirements

(1) The Approving l\/lanager has the responsibility to ensure
reimbursements are correct, fair and an appropriate use of Habitat
funds Accounts Payable and internal Audit will audit selected
expense reports and the reimbursement process on a regular basis

(2) Receipts are required to support most travel expenses depending on
the staff member employer’s home country tax. HFHl requires a
receipt for purchase of more than US $25.00. An AO may determine a
more stringent requirement for receipts requiring reimbursement
Receipts presented for reimbursement must detail the items
purchased. A credit card charge slip or statement by itself is not
acceptable as it is only proof of payment.

(3) Staff members must include all expenses associated with a single
business trip on the same expense report. However, multiple business
trips may be included on one expense report.

(4) Expense reports should be submitted and authorized by an approving
manager within ten (10) days of returning from a business trip.
Business expenses not reported within sixty (60) days from the date
incurred will require a reimbursement exception by HFHl’s Contro|ler.
Tuition reimbursement is an exception to this requirement since it is
approved by HFt only after successful completion of the course.

Page 7of 12

Case 1:18-cv-O5575-TWT Document 1-1 Filed 12/07/18 Page 40 of 44

(5) Foreign currency expenses may be converted to the required currency
by either using the specific transaction rate from a receipt or
OANDA.com. Staff members required to use an online expense
reimbursement system may enter the foreign currency expenses into
system which has the capability of converting foreign currency to USD.

(6) When a HFHl staff member has paid the meal expenses for a group,
the following information is required in addition to the detailed receipt:
(a) Business purpose for the meal
(b) Names, titles and business affiliations of all participants
(c) Description of expenditure
(d) The highest-ranking member of the group is required to pay for
the group.

k. Non-Reimbursable Expenses

Non-reimbursable expenses include (but are not limited to):
(1) Alcoholic beverages (With rare exceptions related to donor relations
Such exceptions require Contro|ler approval via email)
(2) Childcare expenses
(3) Travel insurance
(4) Te|ephone and internet charges incurred from airplane
(5) Pet boarding or grooming
(6) Penalties or fines for traffic infractions such as parking or moving
violations
(7) Fees for membership in a frequent or preferred rental car, airline or
hotel program
8) Rentai car insurance fees offered by rental car companies in the US
9) Hotel ln-room movies
0) Hotel “no show” charges
1) Hotel charges related to “non-refundable” room cancellations
2) Executive or concierge-level or suite-type rooms
3) l\/lembership dues for airline/airport clubs
4) Expenses for using cellular phone or GPS provided by rental car
agencies

SECT|ON B - BUS|NESS RE|MBURSABLE EXPENSE

a. Emp|oyee Recognition
Emp|oyee recognition expenses which are included in the department budget
can be approved by the department manager, subject to the limits in the
Delegation of Authority policy. Cash and/or cash equivalents (gift cards etc.)
recognition expense is not allowable. Exceptions to this section require
approval from the SVP of Human Ftesources.

b. Beverage and Meal Expense
Non-business travel beverage and meal expenses are not reimbursable

Page 8 of 12

Case 1:18-cv-O5575-TWT Document 1-1 Filed 12/07/18 Page 41 of 44

c. Tuition Reimbursement and Training

(1) Expense reimbursement for educational expenses is covered under
Tuition Fteimbursement in the Emp|oyee Benefits section of the US
Emp|oyee and Global Assignee Handbooks.

(2) Professional training is a reimbursable expense, but must be approved
by Learning and Organizational Development. (See section HR on
l\/lyHabitat)

(3) Transportation, food and lodging expenses associated with training are
reimbursable within the constraints of the employee’s department’s

budget
d. Memberships

(1) Fees for memberships to certain business/professional organizations
are eligible for reimbursement.

(2) l\/lembership must be job-related and have objectives beneficial to
HFHl.

(3) initial memberships and renewal fees require Department Head
approval.

(4) Club memberships are not reimbursable. Examples of non-
reimbursable memberships include fees dues or required purchases
associated with social, athletic, luncheon, travel, and country clubs

e. Donations

(1) Donations made by staff members to HFHl, including affiliates or
other not-for-profit organizations are not reimbursable.

(2) Purchase of rafer tickets on behalf of a staff member and/or HFHl is
not reimbursable.

f. Gifts/Flowers

(1) Flowers are reimbursable in the event of the death of a staff member
or staff member’s immediate family member as defined in the US
Emp|oyee and Global Assignee Handbooks. Prior documented
authorization by the Approving l\/lanager is required for
reimbursement

(2) Prior documented authorization by the Approving l\/lanager is required
under circumstances where a gift or flowers to a donor, affiliate or
partner can be considered an appropriate business activity for
reimbursement by HFHl.

Page 9 of 12

Case 1:18-cv-O5575-TWT Document 1-1 Filed 12/07/18 Page 42 of 44

\

g. Holiday Related Expense

(1) The Facilities Team (or equivalent at Area Offices/other HFHl Offices)
will decorate common office space for holidays as appropriate.

(2) Other office decorations are not reimbursable.

(3) Senior leaders with their directors/managers should determine for
each division how best to celebrate holidays within each functional
group. This decision should be based on available budget and being
appropriate stewards of organizational resources

(4)¢ lf sending cards to donors or vendors managers should consider
using HFHl branded items like a calendar.

h. Books and Subscriptions

(1) Books must be job-related in order to be considered a business
expense. Those fitting this criterion may be reimbursable at the
discretion of the Approving l\/lanager.

(2) Once purchased, books must be labeled immediately upon receipt as
HFHl property.

(3) These books must remain with HFHl even after the staff member’s
employment is terminated

(4) Subscriptions to publications must be job-related in order to be
considered a business expense. Those fitting this criterion may be
reimbursable by HFH|, at the discretion of the Approving Manager.

i. Office Supplies
Office supplies should be purchased through HFHl designated suppliers with
whom each HFHl entity (Headquarters and Area Offices) has negotiated
special pricing (see l\/|yHabitat for instructions.)

j. Cell Phones and Data Phones, and Wireless Data Cards
Genera|ly, employees in positions which have been approved as needing a
cell phone / data device for conducting HFHl business will use their own
personal device and will be paid a monthly allowance to offset a portion of its
cost. For further specifics on dollar amounts approvals and exceptions see
“HFH| Personal Device Policy” and “Personal Cell Phone Allowance Policy”.

k. Standard Remote Office Set-up

(1) The Division Vice President and Vice President of Human Resources
must approve all requests for remote offices

Page 10 of 12

Case 1:18-cv-O5575-TWT Document 1-1 Filed 12/07/18 Page 43 of 44

(2) HFHl will reimburse approved remote office holders for basic landline
telephone service, voicemail and basic data service (DSL or Cable
l\/lodem) for access to the internet,

(3) lt is the remote office holder’s responsibility to pay for any special
features they select for these services

(4) Remote office holders must designate the HFHl negotiated service
carrier as their long distance provider. identification of the long
distance provider can be found on the lnformation Services pages of
l\/lyHabitat

(5) Long distance charges are centrally billed and administered

(6) No other furniture, equipment, office decoration or service will be
furnished or funded by HFHl.
l. Personal Calls

HFHl phones are to be used primarily for business purposes

m. Hardware and Software

For reimbursement of computer software and hardware, please review the
HFHl Delegation of Authority Policy for details

6. Other Considerations:

a. Failure to comply with this policy may result in disciplinary action up to and
including termination.

b. Any exceptions to this policy must be approved by HFHl’s Corporate
Contro|ler (see Attachment l)

7. Change History

 

 

 

 

 

 

 

 

 

purchases of $25 and above, employees
are not make non-refundable lodging
reservations Delta Skymiles for non U.S.
employee use and policy requirements
related to HFHl Personal Device Policy
and Personal Cell Phone Allowance
Policy.

 

 

Date l\/lodification Approved by
April 16 New combined policy supersedes previous SLT
2012 Travel and Expense Policies Policy now
incorporates the Delta Skyl\/liles programs
and eliminates use of corp. card__p@_gram. _
September Deletion of all reference to the Delta UATP Director, internal
23, 2013 program which has been eliminated _ _ Controls
l\/larch 2015 Receipts for expenses are required for HFHl CFO, HFHl

Contro|ler and Sr.
Director lnternationa|
Finance

Page 11 of 12

 

Case 1:18-cv-O5575-TWT Document 1-1 Filed 12/07/18 Page 44 of 44

Attachment l: Policy Exception Approva| Form

 

 

 

 

Date:
Emp|oyee’s Name : f Job Title:
Department(s) (name and #): Unit/Division:

 

 

Policy provision (s) aftected:

 

Exception sought and reasons why:

 

Emp|oyee Signature:

 

 

 

Forwarded by Approving manager

 

Name (Print or Type): Title Department:

 

Signature: Full Phone Number: Date:

 

 

 

 

 

Approved by HFHl Contro|ler:

 

Name (Print or Type]: Department:

 

Signature: Full Phone Number: Date:

 

 

 

 

 

This form must be included /'n the Expense Fteimbursement System as part of the
attached expense documentation

Page 12 of 12

